In an action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, -Suffolk County, entered July 11, 1968 in favor of defendant upon a jury verdict. Judgment reversed, on the law, and new trial granted, with costs to abide the event. The findings of fact are affirmed. It was prejudicial error to receive in evidence the diagrammed conclusion of Officer Roodenburg in his accident report, based on his observations after the accident and statements by defendant, as to the point of impact (Toll v. State of New York, 32 A D 2d 47, 50; Mahon v. Giordano, 30 A D 2d 792, 793). It was also error to receive defendant’s motor vehicle accident report, filed about 14 months after the accident, as a prior consistent statement (Crawford v. Nilan, 289 N. Y. 444, 450—451; cf. Catapano v. Francis, 31 A D 2d 650, 651; Trampusch v. Kastner, 242 App. Div. 803). Beldoek, P. J., Christ, Rabin, Benjamin and Munder, JJ., concur.